ON MOTION FOB REHEARING-.
Rombauer, P. J.
The plaintiff seeks a rehearing and a modification of the judgment. The motion for *403rehearing presents nothing new, nor does it indicate to us how we can come to a different conclusion from the one reached in the opinion under the ruling of the supreme court in Rude v. Mitchell, 97 Mo. 365. It is our duty to follow the rulings of the supreme court without criticism. The motion for rehearing must, therefore, be overruled.
We are also asked to modify the judgment by affirming it as a lien judgment to the extent of $300, and as a general judgment for the residue. There is no general judgment to affirm, as none was rendered in the trial court. The trial court was fully aware that a general judgment against a married woman, prior to the revision of 1889, was absolutely void in this state (Higgins v. Peltzer, 49 Mo. 152 ; Napton v. Leaton, 71 Mo. 367; Music v. Dodson, 76 Mo. 625 ; Kerkinson v. Adkins, 77 Mo. 540 ; Coe v. Ritter, 86 Mo. 283), and that' it was wholly immaterial what the nature of the contract was. The fallacy of the argument, that the contract of a married woman, possessing no separate estate, did, prior to the revision of 1889, create a dormant legal obligation on her part, which was made effective by the act of 1889, was exposed by us in Van Rheeden v. Bush, 44 Mo. App. 203. The act of 1889 could not constitutionally, even had it attempted to do so, change the character of a contract of a married woman, entered into prior to the time when the law took effect.
If the plaintiff will within ten days dismiss his suit as to the item of $1,225 in this court, we will affirm the judgment of the trial court to the extent of $300, interest and costs, without, however, suggesting in any manner the effect of such dismissal on the $1,225 item as a subsisting claim. If the plaintiff will not .do so, the cause will be remanded for new trial according to the mandate of the original opinion.